DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 12-15, drawn to methods of separating a reaction mixture comprising synthetic oligonucleotides using hydrophilic liquid chromatography (HILIC), classified in B01D 15/305.
II. Claims 8-11, drawn to a method of purifying targeted oligonucleotides within a reaction mixture using multi-dimensional hydrophilic interaction liquid chromatography , classified in B01D 15/1878.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed (2) do not overlap in scope and (3) the inventions as claimed are not obvious variants. The method of Group II claims screening the targeted oligonucleotides within the reaction mixture to create an initial reaction mixture profile, determining an elution percentage for the targeted oligonucleotides, and focusing a HILIC elution gradient around the elution percentage of the targeted oligonucleotides to perform a subsequent HILIC purification of the targeted oligonucleotides. A multi-dimensional HILIC separation enabled by an initial reaction mixture profile is not recited by Group I and is therefore different in scope. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of Group I and II are not similar in scope and thus have acquired a different status in the art in view of their different classification and pose an examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Deborah Vernon on 27 October 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7 and 12-15.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studzinska et al. ("Application of hydrophlic interaction liquid chromatography coupled with mass spectrometry in teh analysis of phosphorothioate oligonucleotides in serum," 2017, cited in the IDS filed 14 June 2021).
Regarding claim 1, Studzinska discloses a method of separating a reaction mixture comprising synthetic oligonucleotides using hydrophilic interaction liquid chromatography (HILIC) (abstract), the method comprising: isolating targeted oligonucleotides in the reaction mixture with HILIC (It was the first attempt at the application of HILIC for the resolution of this group of compounds [antisense, phsophorothioate oligonucleotides mixtures]. Exemplary chromatograms are shown in Fig. 2. The mixtures consisted of the parent oligonucleotide OL3 and its synthetic metabolites (Table 1)) (p. 286, col. 1, para. 2; abstract; see Tables 1-2); and purifying the isolated targeted oligonucleotides with a mass-directed technique (The HILIC MS/MS method developed during the present investigation was applied for the determination of oligonucleotides in human serum. Parent OL3 was used for this purpose together with its 4 synthetic metabolites: OL5, OL6, OL8, OL9 (Table 1)) (p. 287, col. 2, para. 2), wherein the isolated targeted oligonucleotides have a mass to charge ratio falling within a specified mass range (Extract ion chromatogram (EIC) was also monitored for selected m/z values…) (p. 287, col. 2, para. 2).
	Regarding claim 3, Studzinska discloses the method of claim 1, wherein using the mass-directed technique comprises using a mass spectrometer having detection capabilities within the specified mass range (Full-scan mass spectra were recorded within the mass range of m/z 400-1650) (p. 283, col. 1, para. 6).
Regarding claim 4, Studzisnka discloses the method of claim 1, wherein using the mass-directed technique comprises using a system having both a mass spectrometer (A tandem mass spectrometer with electrospray ionization was used during the investigation of sensitivity in HILIC mode) (p. 286, col. 2, para. 3) and an ultraviolet (UV) detector (UV-vis detection λ = 260 nm) (see figure 1D caption).
	
Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (WO 2016/051170, cited in the IDS filed 14 June 2021), hereinafter Gong.
Regarding claim 12, Gong discloses a method of separating a reaction mixture comprising synthetic oligonucleotides (p. 19, l. 24-30 and p. 20, l. 20-21), the method comprising: isolating targeted oligonucleotides in the reaction mixture with a column having a length between 50 to 100 mm (Figure 3 shows the effect of the concentration of ion-pairing reagent on the separation of oligonucleotides (extracted ion chromatogram). Zorbax ® RRHD HILIC, 100 mm><2.1 mm, 1.8 µm column) (p. 6, l. 4-6); and purifying the isolated targeted oligonucleotides with a mass-directed technique (Ion-pair hydrophilic interaction liquid chromatography (IP-HILIC) was successfully coupled to negative-ion electrospray ionization time-of-flight mass spectrometry (ESI-TOFMS) for the analysis of unmodified and modified oligonucleotides) (p. 19, l. 13-15), wherein the isolated targeted oligonucleotides have a mass to charge ratio falling within a specified mass range (The acquisition range was m/z 700-3500) (p. 22, l. 11-12).
Regarding claim 14, Gong discloses the method of claim 12, wherein using the mass-directed technique comprises using a mass spectrometer having detection capabilities within the specified mass range (The acquisition range was m/z 700-3500) (p. 22, l. 11-12; see fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Studzinska, as applied to claim 1 above, and further in view of Jablonski et al. ("Mass-Directed Isolation of a Pharmaceutical Compound Using AutoPurify with an ACQUITY QDa Detector," August 2014), hereinafter Jablonski.
Regarding claim 2, Studzinska is silent on a method wherein purifying the isolated targeted oligonucleotides comprises purifying to a final purity of greater than or equal to 95.0%.
Jablonski discloses the analogous art of methods comprising mass-directed purification and chromatographic separations (Introduction). Jablonski teaches that preparative chromatography is a technique used to clean synthetic mixtures to prepare compounds for experimental studies (Introduction), purifying specific target compounds reduces the number of fractions requiring analysis and handling (Conclusions), and recognizes purity as a result-effective variable (see Figure 1 caption) which may be within a selected range of appropriate purities providing a range of 5-95% purity as one example (p. 2, para. 2; see Figure 2 caption). 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Studzinska to include wherein purifying the isolated targeted oligonucleotides comprises purifying to a final purity of greater than or equal to 95.0% because purity is a result-effective variable (Jablonski, Figures 1-2 captions; p. 2, para. 2) which is optimized for the benefit of purifying specific target compounds to reduce the number of fractions required for analysis and handling (Jablonski, Conclusions).  
	Regarding claim 5, Studzinska discloses a method of separating a reaction mixture comprising synthetic oligonucleotides using hydrophilic interaction liquid chromatography (HILIC) (abstract), the method comprising: isolating targeted oligonucleotides in the reaction mixture with HILIC (It was the first attempt at the application of HILIC for the resolution of this group of compounds [antisense, phsophorothioate oligonucleotides mixtures]. Exemplary chromatograms are shown in Fig. 2. The mixtures consisted of the parent oligonucleotide OL3 and its synthetic metabolites (Table 1)) (p. 286, col. 1, para. 2; abstract; see Tables 1-2).
However, Studzinska is silent on a method comprising purifying the isolated targeted oligonucleotides to a final purity of greater than or equal to 95.0%.
Jablonski discloses the analogous art of methods comprising mass-directed purification and chromatographic separations (Introduction). Jablonski teaches that preparative chromatography is a technique used to clean synthetic mixtures to prepare compounds for experimental studies (Introduction), purifying specific target compounds reduces the number of fractions requiring analysis and handling (Conclusions), and recognizes purity as a result-effective variable (see Figure 1 caption) which may be within a selected range of appropriate purities providing a range of 5-95% purity as one example (p. 2, para. 2; see Figure 2 caption). 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Studzinska to include wherein purifying the isolated targeted oligonucleotides comprises purifying to a final purity of greater than or equal to 95.0% because purity is a result-effective variable (Jablonski, Figures 1-2 captions; p. 2, para. 2) which is optimized for the benefit of purifying specific target compounds to reduce the number of fractions required for analysis and handling (Jablonski, Conclusions).  
	Regarding claim 7, modified Studzinska-Jablonski discloses the method of claim 5, wherein isolating with HILIC comprises eluting with a mobile phase having a pH greater than about 5 (The attempt to compare retention properties of C1, C2 and C3 column was made. The pH of ammonium formate equaled 6.7, while for ammonium acetate it was 6.9) (Studzinska, p. 284, col. 2, para. 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Studzinska in view of Jablonski, as applied to claim 5 above, and further in view of Easter et al. ("Separation and identification of oligonucleotides by hydrophilic interaction liquid chromatography (HILIC)-inductively coupled plasma mass spectrometry (ICPMS)," 29 July 2010, cited in the IDS filed 14 June 2021), hereinafter Easter.
Regarding claim 6, modified Studzinska-Jablonski discloses a method according to claim 5, the method further comprising the isolating of the oligonucleotides at room temperature (Jablonski, p. 2, EXPERIMENTAL, Column temperature: Room; Sample temperature: room). 
However, modified Studzinska-Jablonski is silent on a method further comprising wherein room temperature ranges from about 20°C to about 25°C.
	Easter discloses the analogous art of separating oligonucleotides by hydrophilic interaction liquid chromatography (HILIC) coupled to plasma mass spectrometry (ICPMS) (abstract). Easter teaches that a column temperature of 25°C to 30°C decreases the detected peak widths (p. 2563, col. 2, para. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Studzinska-Jablonski to include performing the isolating of the oligonucleotides at room temperature and wherein room temperature is 25°C for the benefit of decreasing the detected peak width (Easter, p. 2563, col. 2, para. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gong, as applied to claim 12 above, in view of Jablonski.
Regarding claim 13, Gong is silent on a method of claim 12, wherein purifying the isolated targeted oligonucleotides comprises purifying to a final purity of greater than or equal to 95.0%.
Jablonski discloses the analogous art of methods comprising mass-directed purification and chromatographic separations (Introduction). Jablonski teaches that preparative chromatography is a technique used to clean synthetic mixtures to prepare compounds for experimental studies (Introduction), purifying specific target compounds reduces the number of fractions requiring analysis and handling (Conclusions), and recognizes purity as a result-effective variable (see Figure 1 caption) which may be within a selected range of appropriate purities providing a range of 5-95% purity as one example (p. 2, para. 2; see Figure 2 caption). 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gong to include wherein purifying the isolated targeted oligonucleotides comprises purifying to a final purity of greater than or equal to 95.0% because purity is a result-effective variable (Jablonski, Figures 1-2 captions; p. 2, para. 2) which is optimized for the benefit of purifying specific target compounds to reduce the number of fractions required for analysis and handling (Jablonski, Conclusions).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gong, as applied to claim 12 above, in view of Gong et al. ("Analysis of oligonucleotides by hydrophilic interaciton liquid chromatography coupled to negative ion electrospray ionizaiton mass spectrometry," 17 June 2011, cited in the IDS filed 14 June 2021), hereinafter Gong II.
Regarding claim 15, Gong is silent on the method of claim 12, wherein using the mass-directed technique comprises using a system having a mass spectrometer negative-ion electrospray ionization time-of-flight mass spectrometry (ESI-TOFMS) for the analysis of unmodified and modified oligonucleotides) (p. 19, l. 13-15).
However, Gong is silent on a method wherein using the mass-directed technique comprises using a system having both a mass spectrometer and an ultraviolet (UV) detector.
Gong II discloses the analogous art of hydrophilic interaction liquid chromatography (HILIC) coupled to negative-ion electrospray ionization time-of-flight mass spectrometry (ESI-TOFMS) for the analysis of synthetic oligonucleotides (abstract). Gong II teaches that the use of a UV detector in combination with mass spectrometry is well-known in the art to separate and identify oligonucleotides (p. 5481, col. 1, para. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gong to include an ultraviolet (UV) detector for the benefit of providing the art-known benefit of separating and identifying oligonucleotides (Gong II, p. 5481, col. 1, para. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797